DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 11/02/2022.
Claims 1-21 remain pending in the application with claims 14-16 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(b) as being anticipated by Adachi et al. (WO 2017/002514) with the equivalent English translation provided by Adachi et al. (US 2018/0190891).
Addressing claim 21, Adachi discloses a thermoelectric conversion material (title) comprising:
	a base material 20 that is a semiconductor composed of a base material element (SiGe, [0055]);
	a first additional element (Au [0098]) that is different from the base material element, the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element (the element Au of Adachi is the same as that of current application; therefore, the element Au of Adachi has all of the associated properties as those of current application, including the claimed property), the first additional element forming a first additional level in a forbidden band of the base material (Adachi teaches the same SiGe base material element and the same Au first additional element as those of current application; therefore, the combination of SiGe base material element and Au first additional element of Adachi realizes the claimed first additional level); and
	a second additional element (paragraph [0181] discloses Boron as the structural equivalence to the claimed second additional element), the second additional element being an element different from both the base material element and the first additional element (boron is different from Au and SiGe), the second additional element forming a second additional level in the forbidden bad of the base material (the combination of boron second additional element and SiGe base material realizes the claimed second additional element), wherein
	a difference is 1 between the number of electrons in an outermost shell of the second additional element and the number of electrons in at least one outermost shell of the base material element (the combination of boron as the second additional element and SiGe as the base material realizes the claimed difference), and
	wherein a crystal phase having a grain size of less than or equal to 50 nm and composed of the base material element is included in a structure of the thermoelectric conversion material such that the crystal phase includes some grains with sizes of 10 nm or more but less than or equal to 50 nm (in fig. 2, Adachi discloses diameter of quantum dots, which are the structural equivalence to the claimed crystal phase according to paragraph [0042], include those of 10 nm, which meets the limitation of current claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (Jpn. J. Appl. Phys. 50, 2011, 041301) in view of Adachi et al. (WO 2017/002514 with the equivalent English translation provided by US 2018/0190891).
Addressing claim 20, Takiguchi discloses a thermoelectric conversion material (Abstract), comprising:
	a base material that is a semiconductor composed of a base material element (SiGe, page 041301-4);
	a first additional element (Au), the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element (the element Au of Takiguchi is the same as that of current application; therefore, the element Au of Adachi has all of the associated properties as those of current application, including the claimed property), the first additional element forming a first additional level in a forbidden band of the base material (Takiguchi teaches the same SiGe base material element and the same Au first additional element as those of current application; therefore, the combination of SiGe base material element and Au first additional element of Adachi realizes the claimed first additional level),
	wherein a crystal phase having a grain size of less than or equal to 50 nm and composed of the base material element is included in a structure of the thermoelectric conversion material (nanocrystal SiGe included in the thermoelectric conversion material; fig. 3 discloses the crystalline sizes that fall within the claimed range), and
	wherein an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase including at least one of the first additional element and the second additional element (fig. 1 discloses XRD patterns that include peaks indicating a crystal phase of the Au first additional element, which meets the claimed limitation) and an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase composed of the base material element in an X-ray diffraction pattern of the thermoelectric conversion material (fig. 1 further shows XRD peaks indicating the crystal phase composed of the SiGe base material).

Takiguchi is silent regarding the claimed ratio of less than or equal to 2.0%.  

Takiguchi discloses the intensity of the peaks, including the peaks indicating the crystal phase comprising the Au first additional element and the peaks indicating the crystal phase comprising the SiGe base material element, are dictated based on the amount of Au and the time of annealing time (Experimental Procedure and Results and Discussion section; particularly, fig. 1 shows as deposited, there are no peaks indicating the crystal phases comprising the Au first additional element and the crystal phases comprising the SiGe base material element; the intensity of the peak increases as the annealing time gets longer; furthermore, the grain size, which is actualized in the intensity of the corresponding peak, is also affected by the amount of Au as shown in figs. 2-3 and page 041301-3).  Takiguchi further discloses the grain size affects the electrical resistivity and absolute value of thermoelectric power (page 041301-3).  In other words, Takiguchi discloses the electrical resistivity and the absolute value of thermoelectric power of the thermoelectric material is affected by the annealing time and concentration of Au, which affects the intensity of the peaks of the crystal phases comprising the Au first additional material and the peaks of the crystal phases comprising the SiGe base material element.

Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric conversion material of Takiguchi by performing routine experimentation with the annealing time and concentration of Au first additional element based on the direction disclosed by Takiguchi in order to optimize the electrical resistivity and absolute value of thermoelectric power (Takiguchi, Results and Discussion section).  Thus, one would have arrived at the claimed ratio of an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase including the first additional element to an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase composed of the base material element is less than or equal to 2.0% in an X-ray diffraction pattern of the thermoelectric conversion material when performing routine experimentation with the annealing time and concentration of Au in the thermoelectric material based on the direction provided by Takiguchi in order to optimize the electrical resistivity, absolute value of thermoelectric power and enhancement of thermoelectric power.

Takiguchi is also silent regarding the claimed second additional element; however, Takiguchi discloses is doped to have the suitable conductivity for thermoelectric application (page 041301-4).

Adachi discloses in paragraph [0181] the thermoelectric material comprises crystal phase comprising SiGe and Au is rendered as P-type by the addition of Boron, which is the same material as the claimed second additional element.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric conversion material of Takiguchi by the addition of B second additional material as disclosed by Adachi in order to render the thermoelectric material with the proper conductivity to perform its intended thermoelectric function (Adachi, [0181], as p-type thermoelectric conversion material).  In the modified thermoelectric conversion material of Takiguchi in view of Adachi, the limitation “the second additional element forming a second additional level … the number of electrons in at least one outermost shell of the base material element” is met because Takiguchi in view of Adachi discloses the same B second additional element and SiGe base material element as those of current application.

Claim(s) 1-3, 5-12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (Jpn. J. Appl. Phys. 50, 2011, 041301) in view of Tajima (US 2007/0095383).
Addressing claims 1 and 6, Takiguchi discloses a thermoelectric conversion material (Abstract), comprising:
	a base material that is a semiconductor composed of a base material element (SiGe, page 041301-4);
	a first additional element (Au), the first additional element having a vacant orbital in a d orbital or f orbital located internal to an outermost shell of the first additional element (the element Au of Takiguchi is the same as that of current application; therefore, the element Au of Adachi has all of the associated properties as those of current application, including the claimed property), the first additional element forming a first additional level in a forbidden band of the base material (Takiguchi teaches the same SiGe base material element and the same Au first additional element as those of current application; therefore, the combination of SiGe base material element and Au first additional element of Adachi realizes the claimed first additional level),
	wherein a structure of the thermoelectric conversion material comprises a crystal phase of the base material (fig. 1 shows peaks indicating the crystal phase of the SiGe base material) and a crystal phase including the first additional element (fig. 1 shows peaks indicating the crystal phase of the Au first additional material), and
	wherein a ratio of a crystal phase including at least one of the first additional element and the second additional element (fig. 1 shows the crystal phase including the Au first additional element) to a whole of the structure of the thermoelectric conversion material is less than or equal to 6.0 volume % (Takiguchi does not explicitly disclose the claimed limitation; however, the limitation would have been obvious based on the teaching of Takiguchi for the following reasons: 
Takiguchi discloses in fig. 1, Experimental Procedure and Results and Discussion sections that the intensity of the XRD peak indicative of the crystal phase including the Au first additional element depends on the annealing time and also the concentration of Au, both of which are varied in order to optimize the grain size of the crystal phase of SiGe to optimize the electrical resistivity and thermoelectric power of the thermoelectric element; in other words, the ratio of the crystal phase of the Au first additional element to a whole of the structure of the thermoelectric conversion material depends on the annealing time and concentration of the Au material.
Furthermore, the claimed ratio is expressed in term of volume % which resembles concentration more than typical ratio.  In other words, the claimed limitation simply recites the volume % of the crystal phase including the first additional element relative to a whole of the structure of the thermoelectric conversion material that is less than 6.0 volume %.  In conjunction with the explanation above, the volume % of the crystal phase of the Au first additional element is dictated by the annealing time and the amount of Au in the thermoelectric element in order to optimize the grain size of the SiGe crystal phase, which in turn optimizes the electrical resistivity and thermoelectric power of the thermoelectric material (Results and Discussion section).
Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have arrived at the claimed ratio of a crystal phase including the first additional element to a whole of the structure of the thermoelectric conversion material that is less than 6.0 volume % when performing routine experimentation with the amount of Au in the composition and the annealing time in order to optimize the grain size of the SiGe crystal, which in turn optimizes the electrical resistivity and thermoelectric power of the thermoelectric material.

Takiguchi is silent regarding a second additional element in the claimed manner and a crystal phase including the second additional element.
Tajima discloses in paragraphs [0043-0046, 0092, 0094-0095, 0109] the addition of boron to the crystal phase of the thermoelectric material reduces the decrease in Seebeck coefficient and specific resistance while enhances the decrease in thermal conductivity; thus, improving the thermoelectric power of the thermoelectric material.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric material of Takiguchi with the addition of boron in the crystal phase of the thermoelectric material as disclosed by Tajima in order to optimize the Seebeck coefficient, the specific resistance and reduction in thermal conductivity of the thermoelectric material (Tajima, [0043-0046, 0092, 0094-0095, 0109]).  In the modified thermoelectric material of Takiguchi in view of Tajima, the crystal phase that includes the boron material corresponds to the claimed a crystal phase including the second additional element.  Furthermore, the limitation “the second additional element forming a second additional level … the number of electrons in at least one outermost shell of the base material element” is also met because Takiguchi in view of Tajima discloses the same SiGe base material and Boron second additional element as those of current application.

Addressing claim 2, figs. 2-3 of Takiguchi disclose a crystal phase composed of the base material element having the grain sizes that fall within the claimed range.

Addressing claims 3 and 8, Takiguchi discloses wherein an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase including at least one of the first additional element and the second additional element (fig. 1 discloses XRD patterns that include peaks indicating a crystal phase of the Au first additional element, which meets the claimed limitation) and an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase composed of the base material element in an X-ray diffraction pattern of the thermoelectric conversion material (fig. 1 further shows XRD peaks indicating the crystal phase composed of the SiGe base material).

Takiguchi is silent regarding the claimed ratio of less than or equal to 2.0%.  

Takiguchi discloses the intensity of the peaks, including the peaks indicating the crystal phase comprising the Au first additional element and the peaks indicating the crystal phase comprising the SiGe base material element, are dictated based on the amount of Au and the time of annealing time (Experimental Procedure and Results and Discussion section; particularly, fig. 1 shows as deposited, there are no peaks indicating the crystal phases comprising the Au first additional element and the crystal phases comprising the SiGe base material element; the intensity of the peak increases as the annealing time gets longer; furthermore, the grain size, which is actualized in the intensity of the corresponding peak, is also affected by the amount of Au as shown in figs. 2-3 and page 041301-3).  Takiguchi further discloses the grain size affects the electrical resistivity and absolute value of thermoelectric power (page 041301-3).  In other words, Takiguchi discloses the electrical resistivity and the absolute value of thermoelectric power of the thermoelectric material is affected by the annealing time and concentration of Au, which affects the intensity of the peaks of the crystal phases comprising the Au first additional material and the peaks of the crystal phases comprising the SiGe base material element.

Therefore, at the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the thermoelectric conversion material of Takiguchi by performing routine experimentation with the annealing time and concentration of Au first additional element based on the direction disclosed by Takiguchi in order to optimize the electrical resistivity and absolute value of thermoelectric power (Takiguchi, Results and Discussion section).  Thus, one would have arrived at the claimed ratio of an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase including the first additional element to an intensity of a peak having a maximum intensity in peaks each indicating a crystal phase composed of the base material element is less than or equal to 2.0% in an X-ray diffraction pattern of the thermoelectric conversion material when performing routine experimentation with the annealing time and concentration of Au in the thermoelectric material based on the direction provided by Takiguchi in order to optimize the electrical resistivity, absolute value of thermoelectric power and enhancement of thermoelectric power.

Addressing claim 5, Takiguchi discloses in page 041301-4 the structure, after crystallization, includes nc-SiGe surrounded by amorphous SiGe, as illustrated in fig. 4, that meets the limitation of current claim.

Addressing claim 7, Takiguchi in view of Tajima discloses the same SiGe base material, the Au first additional element and the Boron second additional element as those of current application.  Therefore, the limitation of current claim, which is drawn to the property of the combination of the base material, first additional element and second additional element, is met because Takiguchi in view of Tajima discloses the same materials as those of current application.

Addressing claim 9, Takiguchi discloses in Experimental Procedure section and fig. 3 at.% of Au that falls within the claimed range.
Addressing claims 10-12, Takiguchi discloses the base material SiGe, the first additional element is Au and the second additional element is Boron that are the same as those of current application; therefore, the combination of SiGe base material and the Au first additional element of Takiguchi has all of the associated properties as those of current application, including the claimed property.

Addressing claims 17-18, the combination of Takiguchi in view of Tajima discloses a thermoelectric conversion module comprising a plurality of the thermoelectric conversion elements each comprising:
	a thermoelectric conversion material composed of the thermoelectric conversion material recited in claim 1;
	a first electrode 4 disposed in contact with the thermoelectric conversion material portion (fig. 2 of Tajima); and
	a second electrode 3 disposed in contact with the thermoelectric conversion material portion and disposed to be separated from the first electrode (fig. 2 of Tajima), 
	the thermoelectric conversion material being adjusted in component composition to have p type or n type conductivity (paragraph [0030] of Tajima).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi et al. (Jpn. J. Appl. Phys. 50, 2011, 041301) in view of Tajima (US 2007/0095383) and Adachi et al. (US 2016/0300994).
Addressing claim 19, Takiguchi in view of Tajima discloses all of the limitation of claim 1 above, Takiguchi is silent regarding the claimed optical sensor.

Adachi discloses an optical sensor (fig. 30) comprising an absorber (90 and 89, [0188]) that absorbs optical energy (heat of the optical energy).  A thermoelectric conversion material portion (130 and 140) connected to the absorber (fig. 30).  The thermoelectric conversion material comprises SiGe base material that includes crystal phases composed of SiGe and crystal phase composed of Au additional element, similarly to those of Takiguchi in view of Tajima.  The thermoelectric conversion material being adjusted in component composition to have p-type or n-type conductivity [0184-0188].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the device of Takiguchi in view of Tajima with the optical sensor design disclosed by Adachi in order to generate electrical power from optical energy for light sensing (Adachi, [0192]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        11/14/2022